Jones, J.
(dissenting in part). I agree that the demurrer should be overruled on the second ground stated in *420the opinion. It is unnecessary to decide in this case the question whether a common council can determine what shall be a minimum prevailing wage scale to be paid by the city to its own employees and also require its contractors to pay their employees such a rate. In my judgment it wtfuld have been preferable not to decide so important a question until a decision should become necessary. This was the course adopted in New York and Massachusetts. People ex rel. Williams E. & C. Co. v. Metz, 193 N. Y. 148, 156, 85 N. E. 1070; Holcombe v. Creamer, 231 Mass. 99, 120 N. E. 354.